Opinion issued July 28, 2011.

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-11-00290-CV
———————————
In re Hartford Casualty insurance company, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Hartford Casualty Insurance Company, has filed a petition for writ of mandamus,
challenging the trial court’s order denying relator’s motion to compel
appraisal and motion to stay proceedings pending appraisal.  While relator’s petition was pending, the
underlying case was dismissed with prejudice because the parties reached a
settlement.[1]  Relator informed the Court that it no longer
seeks mandamus relief.   
Accordingly, we dismiss relator’s
petition for writ of mandamus.  
PER CURIAM
Panel
consists of Justices Jennings, Bland, and Massengale.
 




[1]
          The underlying case is Sparkle Corp., Sparkle Sign Co., Inc.,
J&M Leasing Inc., and Behzad Industries of Texas, Inc. v. Hartford Casualty
Insurance Company and Cody Randall Hartman, No. 2009-52200, in the 189th
District Court of Harris County, Texas, the Honorable William R. Burke
presiding.